Appeal Dismissed and Memorandum Opinion filed May 5, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00647-CV

                            CELIL CAKIM, Appellant

                                          V.

                        ERIN NICOLE EATON, Appellee

                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-263570


                           MEMORANDUM OPINION

      This appeal is from a judgment signed October 26, 2021. The court reporter
indicated on January 14, 2022 that appellants had not requested that the reporter’s
record be prepared and that the trial court had not ordered that the record be prepared.
The clerk’s record was filed December 13, 2021. The reporter’s record was filed
December 21, 2021.

      On March 3, 2022, we issued an order stating the appeal would be dismissed
if appellant did not file a brief on or before March 24, 2022. Although appellant
proceeding pro se filed a brief on that date, the brief did not comply with the Texas
Rules of Appellate Procedure. See Tex. R. App. P. 9.9. Accordingly, on April 5,
2022, this court ordered appellant to file a compliant brief on or before April 15,
2022 and warned appellant the appeal would be dismissed for want of prosecution
if he did not do so. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response following that order. Accordingly,
we dismiss the appeal for want of prosecution.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2